           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

NICHOLAS DORADO, Individually and
on Behalf of All Others Similarly Situated                  PLAINTIFF

v.                       No. 4:19-cv-573-DPM

ST. VINCENT COMMUNITY HEALTH
SERVICES, INC.; ST. VINCENT
INFIRMARY MEDICAL CENTER;
CATHOLIC HEALTH INITIATIVES
PHYSICIAN SERVICES, LLC; and
FIRST INITIATIVES INSURANCE, LTD.                       DEFENDANTS

                                ORDER
     After twice extending Dorado's time to serve First Initiatives, the
Court said it wouldn't allow any more extensions. NQ 11 & 21. Dorado
completed service, NQ 26, but mistakenly served the state court
summons, NQ 30 at 1.      First Initiatives has moved to dismiss for
insufficient process. NQ 28. The Court is reluctant to delay this case any
further. But Dorado's mistake is good cause to reopen and extend his
time to serve First Initiatives until 24 February 2020.      FED. R. Crv.
P. 4(m). Dorado's counsel must present a proper summons for the
Clerk to issue.   FED. R. CIV. P. 4(b).    Affidavit of service due by
28 February 2020. Dorado's motion, NQ 30, is granted as modified. First
Initiatives' motion to dismiss, NQ 28, is denied without prejudice.
So Ordered.

                          {/

              D.P. Marshall Jr.
              United States District Judge




               -2-
